Citation Nr: 0511208	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-35 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision the RO granted service connection for hearing 
loss in the right ear (the left ear was already service 
connected), and continued a noncompensable disability rating 
for hearing loss.  The veteran perfected an appeal of the 
evaluation assigned for bilateral hearing loss.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected hearing loss is 
manifested, at worst, by Level III hearing impairment in the 
left ear and Level II in the right ear.


CONCLUSION OF LAW

The criteria for compensable disability rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in a letter dated April 2002, prior to the 
decision on appeal, VA specifically notified the veteran of 
the evidence needed to substantiate his claims.  The RO also 
provided notice to the veteran regarding what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the 
claims.  The veteran responded with consent to release forms 
and other pertinent medical evidence.  

In addition, in the October 2003 statement of the case (SOC) 
the RO explained the basis for the denial of his increased 
rating and outlined the applicable criteria for a compensable 
rating for bilateral hearing loss.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claims.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.   

Here, the evidence associated with the veteran's claims file 
includes his service medical records, and post-service 
medical records and examination reports.  The veteran has not 
alluded to the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368; 38 C.F.R. §3.159(c).  


Factual Background

An August 1989 rating decision established service connection 
for hearing loss in the left ear.  The veteran filed a new 
claim in October 2001, and in the May 2002 rating decision, 
the RO established service connection for hearing loss in the 
right ear.  However, the evaluation for the bilateral hearing 
loss remained at zero percent.  The veteran appealed the 
noncompensable evaluation.

The veteran's outpatient treatment reports from September 
1999 to April 2002 indicate that he underwent an audiological 
evaluation in November 1999.  The veteran complained of a 
longstanding hearing problems.  At that time, the 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
50
60
47
LEFT
30
45
60
75
53

Speech audiometry revealed speech recognition ability of 100  
percent in the right ear and of 96 in the left ear.


In conjunction with this claim the veteran submitted his 
private medical records from Dr. D.H. from October 1998 to 
November 2001.  The relevant treatment record for his claim 
from November 2001 indicated that the veteran requested an 
audiogram due to his hearing loss and requested hearing aids.

The veteran underwent a December 2001 audiogram from Dr. M.W.  
The audiogram revealed bilateral sloping sensory hearing 
loss, which was severe in the high frequencies.  In the mid 
frequencies he had moderate loss.  Specific findings were as 
follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
50
65
53
LEFT
40
50
65
70
56

His speech discrimination scores were 92 percent.  His speech 
recognition threshold matched the pure tone scores.  Dr. W. 
reviewed the veteran's audiograms from back as far as 1980 
and found that at that time he had normal hearing.  The 
audiograms revealed that over the next several years he 
developed significant hearing loss, worse on the left than 
the right.  He stated that by 1983 the veteran had a mild to 
moderate sensory loss in the high frequencies worse on the 
left than the right.  He diagnosed the veteran's symptoms as 
sensory hearing loss.  He also noted that the veteran's 
disability rating using the AMA-Otolaryngology Head & Neck 
Surgery Academy (AMA-OH&NSA) guidelines reveals a 25 percent 
disability rating.  The veteran had a unilateral rating of 
24.375 percent for the right and 28.125 percent for the left 
according to the AMA-OH&NSA.  

Dr. W. also submitted a December 2001 letter.  Dr. W. 
indicated that he had spoken to the veteran regarding his 
progressive hearing loss.  The veteran reported that he had 
suffered from hearing loss for several years and had been 
around quite a bit of noise exposure through the years.  He 
stated that he was having difficulty with speech in various 
settings.  Dr. W. diagnosed the veteran's symptoms as severe 
hearing loss in high frequencies and noted that his 
discrimination scores were excellent.  Dr. W. indicated that 
the veteran's overall hearing disability would be 25 percent 
using the AMA/AAOH&S guidelines for disability 
determinations.  

A VA examination was performed in May 2002.  The veteran 
denied a history of ear surgery and dizziness.  He reported 
that he had been issued three sets of hearing aids through 
the VA.  On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
45
60
48
LEFT
40
50
65
75
58

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 in the left ear.  The 
testing indicated a mild sloping to moderate hearing loss in 
the right ear and mild sloping to severe hearing loss in the 
left ear.  

A VA examination was again performed in August 2003.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
45
65
51
LEFT
40
50
75
75
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 in the left ear.  The 
veteran's symptoms in the right ear were diagnosed as normal 
hearing sensitivity from 250 hertz through 500 hertz with a 
sloping mild to moderately severe sensorineural loss from 750 
hertz to 4000 hertz and a severe drop from 6000 hertz to 8000 
hertz.  His left ear symptoms were diagnosed as normal 
hearing sensitivity 250 hertz through 500 hertz with a 
sloping mild to severe sensorineural loss from 750 hertz to 
4000 hertz and a profound drop from 6000 hertz to 8000 hertz.  
Speech recognition scores were classified as excellent in the 
right ear and very good in the left.  

Relevant Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

Ratings of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
rating schedule has established eleven auditory acuity 
levels, designated from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  38 C.F.R. 
§ 4.85(h), Table VI (2003).  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA (in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII) as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  In order to 
establish entitlement to a compensable rating for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86

Analysis

The veteran is seeking a compensable rating for his service-
connected bilateral hearing loss, which is currently rated 
under Diagnostic Code 6100.  

At the outset the Board notes that the veteran asserts he is 
entitled to a compensable rating because Dr. W.'s December 
2001 statement indicated that the disability rating for the 
veteran is 25 percent using the AMA/AAOH&S guidelines for 
disability ratings.  However, the Board is bound to apply the 
rating criteria found in 38 C.F.R. Part 4 when evaluating 
disabilities for VA compensation purposes.  See 38 C.F.R. 
§ 4.1.

Application of the November 1999 audiological findings to 
Table VI of 38 C.F.R. § 4.85 results in a finding of Level I 
hearing for the each ear.  These designations correspond to a 
zero percent disability rating pursuant to Table VII.  38 
C.F.R. 
§ 4.85, Diagnostic Code 6100 (2003).  The same result occurs 
when applying the December 2001 private audiological findings 
to Tables VI and VII.

Application of the May 2002 audiological findings to Table VI 
of 38 C.F.R. § 4.85 results in a finding of Level II for the 
right ear and Level III for the left.  These designations 
correspond to a zero percent disability rating pursuant to 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).  

Additionally, application of the August 2003 audiological 
findings to Table VI of 38 C.F.R. § 4.85 results in a finding 
of Level I for the right ear and Level III for the left.  
These designations also correspond to a zero percent 
disability rating pursuant to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2003).  

Finally, the Board notes that the veteran does not have an 
exceptional pattern of hearing loss as defined by 38 C.F.R. 
§ 4.86, and this regulation is not for application.  
Specifically, the veteran does not have pure tone loss of 55 
decibels or more at each of the four frequencies from 1000 
through 4000 hertz, nor does he have a decibel loss of 30 or 
less at 1000 hertz and 70 decibels or more at 2000 hertz.

Based on the competent medical evidence of record, the Board 
concludes that a higher evaluation for the veteran's 
bilateral hearing loss is not warranted at any time during 
the course of the claim.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of zero percent for the veteran's service-connected bilateral 
hearing loss.  Thus, the appeal must be denied.


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


